Title: From Thomas Jefferson to Abraham Cohen, 10 February 1808
From: Jefferson, Thomas
To: Cohen, Abraham


                                                
                            Sir
                     
                            Washington Feb. 10. 08.


                        
                        I have not been able sooner to acknolege the reciept of your letter of Dec. 21. which did not come to hand till Jan. 27. nor to return you my thanks for the mineral waters which came with it. I am happy to learn that these productions of nature can be successfully imitated by art, and that something may thereby be added useful to mankind. of the degree of that utility I acknolege myself not a judge, being little acquainted with the composition of these waters, and still less with their effects on the human body. a consciousness of this would make it too presumptuous in me to suppose that any connection of my name with an establishment for their preparation would be a recommendation of them to the public. they would be sensible that it is out of my line and would view it as neither favorable to myself or the medecine. the names of the celebrated Physicians of Philadelphia are those which would give a just reputation to these waters, and present them with authority to the notice of the public. giving every just praise therefore to the efforts you have so meritoriously exerted in perfecting a preparation which may relieve the afflicted from some of their sufferings, I feel it a duty to leave it’s fortunes & it’s direction in the hands of those so much better qualified to promote it’s success: and I pray you to accept my best wishes for that, & my respectful salutations.


                        
                            Th: Jefferson
                     
                        
                    